—In an action to recover damages for medical malpractice and wrongful death, the defendant Irwin Schlossberg appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated July 7, 2000, as granted the plaintiffs cross motion pursuant to CPLR 306-b for an extension of time in which to serve the summons and complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, CPLR 306-b, which permits the Supreme Court to extend a plaintiffs time to serve a summons and complaint for “good cause shown or in the interest of justice,” is applicable where service, timely made within the 120-day period, is subsequently found to have been defective (see, Murphy v Hoppenstein, 279 AD2d 410; Gurevitch v Goodman, 269 AD2d 355; Salamon v Charney, 269 AD2d 256; see also, Alexander, 1997 Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 306-b, 2001 Pocket Part, at 188). Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the plaintiffs cross motion for an extension of time to serve, in the interest of justice (see, Leader v Maroney, Ponzini & Spencer, 276 AD2d 194; Scarabaggio v Olympia & York Estates, 278 AD2d 476). Altman, J. P., Krausman, Luciano and Cozier, JJ., concur.